Exhibit 10.1








FIRST AMENDMENT TO CONSULTING AND ADVISORY SERVICES AGREEMENT
This First Amendment to Consulting and Advisory Services Agreement (this "First
Amendment") is made and entered into as of May 6, 2019 (the "Effective Date") by
and between Powell Industries, Inc., its subsidiaries and affiliates (the
"Company") and Don R. Madison (the "Consultant").
WHEREAS, the Company and the Consultant entered into that certain Consulting and
Advisory Services Agreement (the "Agreement") effective as of January 5, 2019,
pursuant to which the Consultant agreed to provide certain consulting services
to the Company following his retirement;
WHEREAS, pursuant to Section 3(a) of the Agreement, the Agreement may be
extended for one or more Renewal Terms if mutually agreed by both parties in
writing; and
WHEREAS, the Company and the Consultant desire to enter into this First
Amendment to extend the Agreement for a Renewal Term through June 30, 2019.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Consultant agree as follows:
1.Capitalized terms used but not defined in this First Amendment shall have the
meaning ascribed to such terms in the Agreement.


2.The Agreement is hereby extended for a Renewal Term through June 30, 2019.


3.All other terms, provisions, conditions and obligations of the Agreement shall
remain in full force and effect, and the Agreement and this First Amendment
shall be construed together as a single contractual agreement.


4.This First Amendment shall be governed by the laws of the State of Texas
without regard to principles of conflict of laws.


5.If any provision of this First Amendment or the application of such provision
to any party hereto or circumstance shall be held invalid or unenforceable, the
remainder of this First Amendment or the application of that provision to
another party hereto or circumstance shall not be affected thereby.


6.This First Amendment may be executed in one or more counterparts (including
via electronic signature), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.
COMPANY:


By:/s/ Brett A. Cope
Brett A. Cope


Its: President and CEO


Address for notice to the Company:


8550 Mosley Drive
Houston, Texas 77075


CONSULTANT:


By:/s/ Don R. Madison
Don R. Madison






Address for notice to:


c/o Eunice Sargent
8850 Mosely Drive
Houston, Texas 77075










